DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on January 21, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): there was no response to the provisionally rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of co-pending Application No. 16/229231.  See 37 CFR 1.111.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7-9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “the effective focal length of the third lens” has antecedent issues.  The lack of clarity arises since claim refers to "the effective focal length of the third lens" and the claim contains no earlier recitation of an effective focal length of the third lens and it is unclear as to what is referenced, see MPEP 2173.05(e).  The examiner would suggest, and for purposes of examination use “[[the]] an effective focal length of the third lens”.
Regarding claim 4 “an effective focal length of the third lens” has antecedent issues.  It is unclear if applicant means the effective focal length of the third lens, interpreted to be introduced in the [[an]] effective focal length of the third lens”.
Claims 2, 4-5, 7-9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/229231 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are coextensive in such a way as read on the same devices.
Instant application
16/229,231
1.  A camera lens assembly, having a total effective focal length f and an entrance pupil diameter EPD, and comprising sequentially, from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, 
the first lens having a positive focal power, the second lens having a negative focal power, the third lens having a positive focal power, the fourth lens having a positive focal power or a negative focal power, the fifth lens having a positive focal power or a negative focal power, and the sixth lens having a negative focal power; and 
the total effective focal length f and the entrance pupil diameter EPD satisfying: f/EPD≤1.8, 
wherein an axial distance from the object side surface of the first lens to an image plane TTL of the camera lens assembly and half a diagonal length of an effective pixel area on the 
wherein an air spacing between the fifth lens and the sixth lens on the optical axis T56 and a center thickness of the sixth lens CT6 satisfying: 0.3≤T56/CT6≤0.8, and
wherein the effective focal length of the third lens f3 and an effective focal length of the fourth lens f4 satisfy: -0.2<f3/f4≤2.1.

sequentially from an object side to an image side along an optical axis, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, 
wherein the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface; 
the second lens has a refractive power, an object- side surface of the second lens is a convex surface, and an image-side surface of the second lens is a concave surface; 
each of the third lens and the fourth lens has a refractive power;  
the fifth lens has a positive refractive power, and an image-side surface of the fifth lens is a convex surface; 
the sixth lens has a negative refractive power, and an object-side surface and an image-side surface of the sixth lens are concave surfaces; and 

wherein a center thickness CT2 of the second lens on the optical axis and a spacing distance T12 between the first lens and the second lens on the optical axis satisfy: 4.3≤CT2/T12≤5.69.

an object side surface of the first lens is a convex surface; 
an image side surface of the second lens is a concave surface; 
an image side surface of the fourth lens is a convex surface; and 
an image side surface of the sixth lens is a concave surface at a paraxial and has at least one point of inflexion.
2.  The optical imaging lens assembly according to claim 1, wherein an axial distance TTL from the object-side surface of the first lens to an image plane of the optical imaging lens assembly and half of a diagonal length ImgH of an effective pixel area on the image plane of the optical imaging lens assembly satisfy: TTL/ImgH≤1.5.


Regarding claim 1, it is noted that ‘231 allows the second lens to be positive or negative (as opposed to being only negative in the instant application) and ‘231 requiring the fifth lens to be positive (as opposed to being positive or negative in the instant application), however, these differences are not mutually exclusive and the intersection of metes and bounds can read on the same subset of devices with a negative second lens and a positive fifth lens.  Further, the instant application requires f/EPD≤1.8 as opposed to the narrower ‘231 limitation, which requires f/EPD≤1.6, however, since the limitation in ‘231 is narrower than those in the instant application any device meeting the limitation of f/EPD≤1.6 would necessarily meet f/EPD≤1.8, as required by the instant application.  Further, the instant application requires 0.3≤T56/CT6≤0.8 and -0.2<f3/f4≤2.1, while ‘231 requires 4.3≤CT2/T12≤5.69, however these differences are not mutually exclusive and the intersection of metes and bounds can read on the same subset of devices fulfilling both limitations.  Further the instant application requires TTL/ImgH≤1.6 as opposed to the narrower ‘231 claim 2, which requires TTL/ImgH≤1.5.  However, since 
Regarding the instant application claim 2, it is noted that the instant application requires the fourth lens image surface to be convex (‘231 is silent on this surface) and ‘231 requires the fifth lens image surface to be convex (the instant application is silent on this surface).   However these differences are not mutually exclusive and the intersection of metes and bounds can read on the same subset of devices with the fourth lens image surface being convex and the fifth lens image surface being convex.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 14, 16, 18-21 and 25 are allowed.
Claims 1-21, 4-5, 7-9 and 13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 14, insofar as they are understood the prior art taken either singly or in combination fails to anticipate or fairly suggest the camera lens assemblies as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a camera lens 
Claims 2, 4-5, 7-9 and 13 depend on claim 1 and insofar as they are understood claims 2, 4-5, 7-9 and 13 are at least allowable for the reasons set forth above.
Claims 16, 18-21 and 25 depend on claim 14 and claims 16, 18-21 and 25 are at least allowable for the reasons set forth above.

Response to Arguments
Applicant’s arguments, see remarks, filed January 21, 2021, with respect to claim rejections under §§102 & 103 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §§102 & 103 have been withdrawn. 

Examiner’s Comments
The examiner attempted to contact applicant’s representative to advance prosecution, however he was unable to establish contact in a timely fashion.  The examiner would be amenable to further search and consideration of additional after final amendments, accompanied by a terminal disclaimer or persuasive arguments to obviate the double patenting rejection, set forth above, under the After Final Consideration Program 2.0.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                 January 27, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that claims 1-2 are also provisionally rejected on the ground of nonstatutory double patenting, as set forth above.  However, this could be obviated by a terminal disclaimer, as set forth above